EXHIBIT 10.1

 

SOLE AGENCY AGREEMENT

SOUTH-EAST ASIA

 

This agreement is dated the 12th day of December 2017

 



Among:

Party A:

De Lassalle Ltd.

Party B:

Gain First Group Corporation

Party C:

Wincash Apolo Gold & Energy, Inc.



 

This agreement is entered into among the Parties, De Lassalle Ltd. (“De
Lasalle”), Gain First Group Corporation (“Gain First”) and Wincash Apolo Gold &
Energy, Inc. (“Wincash”) on the basis of equality and mutual benefit to develop
international trading business on terms and conditions indicated herein.

 

WHEREAS De Lasalle is a wine producer with production facilities located in
France and wished to market and sell its wine products in South-East Asia
market;

 

WHEREAS Gain First is a wholly owned subsidiary of Wincash and wishes to obtain
the right to be De Lasalle’s sole agent for the South-East Asia market; and

 

WHEREAS Wincash desires to issue 75,000,000 shares of its common stock to
shareholders of De Salle in exchange for Gain First to obtain the right to be De
Salle’s sole agent for marketing and sell De Lasalle’s wine products in the
South-East Asia market.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound, the parties hereby agree as follows:

 

I. Agency Mandate

 



 

1. De Lasalle shall appoint Gain First to be its sole agent to market and sell
its wine products in the South-East Asia market, including the markets in
Vietnam, Thailand, Malaysia, Indonesia, Cambodia, Laos, Myanmar and Singapore.

 

 

 

 

2. De Lasalle shall appoint Gain First to handle all affairs relating to the
sale of the products, including collection of payment, customs declaration,
customs clearance and payment of taxes.






  1

   



 

II. Responsibility and Obligation of De Lasalle

 



 

1. De Lasalle shall be responsible for the supply, quality and shipping of the
products.

 

 

 

 

2. De Lasalle shall inform Gain First of all information related to the shipping
of products, such as shipping schedule, specifications, quantity, quality,
packing requirements, etc., as soon as the products are ready to be shipped.

 

 

 

 

3. Gain First shall be appointed and have the authority to complete the relevant
applications and formalities for the products that need import quotas and
certificates.

 

 

 

 

4. De Lasalle shall bear all costs for the shipment, including inspection of
products, booking cargo spaces, insurance and customs clearance undertaken by
Gain First.



 

III. Responsibility and Obligation of Wincash and Gain First

 



 

1. Wincash and Gain First shall adhere to business integrity, maintain corporate
and brand image, provide satisfactory after-sale service and comply with
relevant law and business regulations.

 

 

 

 

2. Wincash and Gain First shall respect De Lasalle’s intellectual property and
shall not counterfeit. In the event that Wincash and Gain First counterfeit, De
Lasalle shall have the right to seek legal action and demand compensation.

 

 

 

 

3. Gain First shall regularly provide De Lasalle with information in the
South-East Asia market related to its products.

 

 

 

 

4. Settlement of payment must be done promptly under various prior arrangements
agreed to by the Parties.

 

 

 

 

5. Wincash shall issue 75,000,000 shares of its common stock to shareholders of
De Lasalle as listed on Schedule A in exchange for acquiring the right for Gian
First to be De Lasalle’s sole sale agent for the South-East Asia market.



 

IV. Commission

 

Gain First will charge a commission on the sale of the products and will submit
invoices monthly. De Lasalle shall pay Gain First a commission of 20% of the
value of sales.

 

  2

   



 

V. Terms of Agreement

 



 

1. This agreement shall be effective from the date of this agreement.

 

 

 

 

2. This Agreement shall cancel and supersede all previous agreements or
understandings, either verbal or written, between the Parties with respect to
the subject matter of this Agreement.

 

 

 

 

3. If a party decides to terminate the agreement, it shall give a written notice
of termination to the other party two months in advance.

 

 

 

 

4. If problems arise in the performance of the agreement due to unforeseen
causes such as force majeure, policy changes by government and regulators, etc.,
both parties are to resolve them through consultation. Reasonable adjustment of
the content is necessary. Supplementary agreement may be made which shall be
deemed as a valid agreement.

 

 

 

 

5. All disputes arising from the execution of this agreement shall be settled
through friendly consultations. In case no settlement can be reached, the case
in dispute shall then be submitted to the court of justice in accordance with
the law of Hong Kong. The decision made by the court of justice shall be
regarded as final and binding upon both parties. Arbitration fees shall be borne
by the losing party, unless otherwise awarded.

 

 

 

 

6. This Agreement may be executed in counterparts and such counterparts taken
together shall constitute one document. Facsimile copies may act as originals.

 

 

 

 

7. This Agreement shall be subject to, governed by, and construed in accordance
with the laws of Hong Kong.



 



  3

   



 

IN WITNESS WHEREOF the parties hereto have hereunto executed this Agreement as
of the day and year first above written.

 

Party A: De Lassalle Ltd.

 

Per: /s/ Safft Wong                                                       

  Authorized Representative

 

Party B: Gain First Group Corporation

 

Per: /s/ Chow Wing Fai                                                    

  Authorized Representative

 

Party C: Wincash Apolo Gold & Energy, Inc.

 

Per: /s/ Chow Wing Fai                                                      

  Authorized Representative

 

  4

   



 

SCHEDULE A

 

SHAREHOLDERS OF GAIN FRIST GROUP CORPORATION

 



Shareholder’s Name

Number of Wincash Shares To Receive After the Exchange

Cosmic Equity Group Limited

75,000,000

TOTAL

75,000,000



 

  

5



 